698 S.E.2d 394 (2010)
Tammy C. EDWARDS, Administratrix of the Estate of Paul Roger Edwards, Plaintiff,
v.
GE LIGHTING SYSTEMS, INC. and General Electric Company, Defendants.
No. 500P09.
Supreme Court of North Carolina.
June 16, 2010.
John A. Michaels, Raleigh, Allan R. Tarleton, Asheville, for Tammy C. Edwards, ex rel.
Jon Berkelhammer, for GE Lighting, Inc., et al.
Prior report: ___ N.C.App. ___, 685 S.E.2d 146.

ORDER
Upon consideration of the conditional petition filed on the 21st of December 2009 by Defendant (GE) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 16th of June 2010."